                                                    Case 2:19-cv-04821-MWF-KS Document 61 Filed 05/18/20 Page 1 of 3 Page ID #:752

                                                        Yana A. Hart, Esq. (SBN: 306499)
                                                    1
                                                        yana@kazlg.com
                                                    2   Kazerouni Law Group, APC
                                                        2221 Camino Del Rio South, Suite 101
                                                    3   San Diego, CA 92108
                                                    4   Telephone: (619) 233-7770
                                                        Fax: (619) 297-1022
                                                    5
                                                        Attorneys for Plaintiffs,
                                                    6   Arthur Catalano, Matthew Fernandes,
                                                    7   Andre Joseph, Alexander Alonso, and Randolph Jones

                                                    8
                                                    9
                                                                            IN THE UNITED STATES DISTRICT COURT
                                                   10
                                                                               CENTRAL DISTRICT OF CALIFORNIA
                                                   11
KAZEROUNI LAW GROUP, APC




                                                   12      Richard Dalton, Arthur Catalano,                      CASE NO.: 2:19-CV-04821-
                                                   13      Matthew Fernandes, Andre Joseph,                      MWF-KS
                           San Diego, California




                                                           Alexander Alonso, and Randolph
                                                   14      Jones, individually and on behalf of
                                                   15      others similarly situated,
                                                                                                                 JOINT STIPULATION TO
                                                   16                        Plaintiffs,                         CONTINUE DEFENDANT’S
                                                           v.                                                    DEADLINE TO FILE AN
                                                   17
                                                                                                                 AMENDED ANSWER
                                                   18      Anovos Productions, LLC, Disney
                                                           Lucasfilm Ltd., NBCUniversal
                                                   19      Media, LLC; and CBS Studios, Inc.,
                                                   20
                                                                             Defendants.
                                                   21
                                                   22
                                                   23
                                                   24
                                                                Plaintiffs ARTHUR CATALANO, MATTHEW FERNANDES, ANDRE
                                                   25   JOSEPH, ALEXANDER ALONSO and RANDOLPH JONES (hereinafter
                                                   26   “Plaintiffs”) and Defendant ANOVOS PRODUCTIONS, LLC (hereinafter
                                                   27   “Defendant”) (all jointly hereinafter referred to as “the Parties”), hereby stipulate to
                                                   28
                                                         ______________________________________________________________________________________________________
                                                          JOINT STIPULATION TO                          - 1 of 3 -                  2:19-cv-04821-MWF-KS
                                                          CONTINUE DEADLINE
                                                    Case 2:19-cv-04821-MWF-KS Document 61 Filed 05/18/20 Page 2 of 3 Page ID #:753


                                                    1   and request the following:
                                                    2           1. On April 27, 2020, Defendant filed answer in this matter. (dkt. 58).
                                                    3           2. Thereafter, Plaintiffs requested that Defendant amends its answer to

                                                    4               provide more facts for Defendant’s affirmative defenses and withdraws

                                                    5               certain affirmative defenses.

                                                    6           3. The deadline for Plaintiffs to move to strike Defendant's Answer is May
                                                                    18, 2020. However, Defendant had agreed to file an amended answer.
                                                    7
                                                                4. Recently, the parties began discussing a possibility of a potential
                                                    8
                                                                    resolution of this case.
                                                    9
                                                                5. As a result of these initial discussions, the parties are working jointly on
                                                   10
                                                                    exchanging some confidential information to facilitate these discussions.
                                                   11
                                                                6. Therefore, in effort to focus their efforts entirely on the settlement
KAZEROUNI LAW GROUP, APC




                                                   12
                                                                    discussions and confidential exchange of information, the parties agreed
                                                   13
                           San Diego, California




                                                                    to continue the deadline by which Defendant must file an amended
                                                   14
                                                                    answer.
                                                   15          WHEREFORE, the Parties respectfully request that this Court continue the
                                                   16   deadline for Defendant to file its First Amended Answer from May 18, 2020 to June
                                                   17   18, 2020.
                                                   18                                                  Respectfully submitted,
                                                   19
                                                        Dated: May 18, 2020                           KAZEROUNI LAW GROUP, APC
                                                   20
                                                   21                                                    By: s/ Yana A. Hart
                                                   22                                                        Yana Hart, Esq.
                                                                                                             Attorneys for Plaintiff
                                                   23
                                                   24   Dated: May 18, 2020                           ROME & ASSOCIATES, APC

                                                   25                                                   By: s/ Sridavi Ganesan
                                                                                                            Sridavi Ganesan
                                                   26
                                                                                                           Attorneys for Defendant
                                                   27                                                      Anovos Productions, LLC
                                                   28
                                                         ______________________________________________________________________________________________________
                                                         JOINT STIPULATION TO                          - 2 of 3 -                      5:19-cv-01948-JGB-KK
                                                         CONTINUE DEADLINE
 Case 2:19-cv-04821-MWF-KS Document 61 Filed 05/18/20 Page 3 of 3 Page ID #:754


 1
                                         Signature Certification
 2
            Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
 3
     Policies and Procedures Manual, I hereby certify that the content of this document
 4
     is acceptable to Sridavi Ganesan, counsel for the Defendant, and that I have
 5
     obtained her authorization to affix her electronic signature to this document.
 6
 7
     Dated: May 18, 2020                            KAZEROUNI LAW GROUP, APC
 8
 9                                                        By: s/ Yana A. Hart
                                                              Yana Hart, Esq.
10                                                           Attorneys for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      ______________________________________________________________________________________________________
       JOINT STIPULATION TO                          - 3 of 3 -                  2:19-cv-04821-MWF-KS
       CONTINUE DEADLINE
